Title: To John Adams from the Duc de La Vauguyon, 12 January 1783
From: Vauguyon, the Duc de La
To: Adams, John


Versailles 12 Janv 1783.

J’aurois vivement desiré monsieur d’avoir l’honneur de vous voir avant mon depart de Paris et je me Suis a cet effet presenté chés vous inutilement Je m’etois chargé dans l’esperance de Vous y trouver de vous remettre moy même des lettres que M. James Jay m’avoit recommandées et que je m’empresse de vous faire passer ci jointes. Recevés monsieur tous mes regrets de n’avoir pû vous demander vos commissions pour la haye et vous renouveller l’assurance des Sentiments inviolables de consideration très distinguée avec lesquels j’ai l’honneur d’être, Monsieur, votre très humble & très obéissant Serviteur
Le duc De La vauguyon

 
Translation
Versailles, 12 January 1783

I very much hoped, sir, to have the honor of seeing you before I left Paris and called on you with this in mind, but in vain. Hoping to find you at home, I intended to deliver the letters Sir James Jay entrusted to me and which I hasten to enclose. Please accept my regrets at being unable to request your commissions for The Hague, and to assure you of the inviolable sentiments and most distinguished consideration with which I have the honor to be, sir, your very humble and very obedient servant
Le duc De La vauguyon

